

115 HR 6861 IH: To amend title 31, United States Code, with respect to FinCEN no-action letters, and for other purposes.
U.S. House of Representatives
2018-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6861IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2018Mr. Zeldin introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend title 31, United States Code, with respect to FinCEN no-action letters, and for other
			 purposes.
	
 1.FinCEN no-action lettersSection 310 of title 31, United States Code, is amended— (1)by redesignating subsection (d) as subsection (e); and
 (2)by inserting after subsection (c) the following:  (d)No-Action letters with respect to specific conduct (1)In generalThe Director of FinCEN shall issue regulations to establish a process for the issuance of a no-action letter by FinCEN in response to an inquiry from a person or group of persons concerning the application of the Bank Secrecy Act, the USA PATRIOT Act, or any other anti-money laundering and counter terrorist financing law or regulation to specific conduct, which shall include a statement as to whether or not FinCEN has any intention of taking an enforcement or other regulatory action against the person or group with respect to such conduct.
 (2)ConsultationIn issuing the regulations described under paragraph (1), the Secretary shall consult with the Federal functional regulators and such other Federal departments and agencies as the Secretary determines appropriate.
						(3)Reliance on no-action letter
 (A)LiabilityNotwithstanding any other provisions of law, except for paragraph (5)(B), a person described under subparagraph (B) who relies upon a no-action letter issued under this subsection in accordance with the provisions and findings of such letter shall not, as a result, be subject to any regulatory action or civil or criminal penalty under the Bank Secrecy Act, the USA PATRIOT Act, or any other anti-money laundering and counter terrorist financing law or regulation with respect to the activity covered in the no-action letter.
 (B)Persons coveredA person described in this paragraph is— (i)any person involved in the specific conduct that is the subject of the no-action letter; and
 (ii)any person involved in conduct which is indistinguishable in all its material aspects from the specific conduct that is the subject of the no-action letter.
								(4)Fees
 (A)In generalThe Director of FinCEN shall develop a system to charge a fee for each request for a no-action letter made under this subsection in an amount sufficient, in the aggregate, to pay for the cost of carrying out this subsection. Such system shall provide for a lower fee for small business concerns and small financial institutions compared to other persons.
 (B)Notice and commentNot later than 45 days after the date of the enactment of this paragraph, the Director of FinCEN shall publish a description of the fee system described in subparagraph (A) in the Federal Register and shall solicit comments from the public for a period of 60 days after publication.
 (C)FinalizationThe Director of FinCEN shall publish a final description of the fee system and implement such fee system not later than 30 days after the end of the public comment period described in subparagraph (B).
							(5)Modifying or rescinding a no-action letter
 (A)In generalThe Director of FinCEN may modify or rescind any no-action letter issued under this subsection if— (i)in light of changes in statute, regulations, or policy the letter no longer sets forth the interpretation of FinCEN with respect to the content of the letter; or
 (ii)any fact or statement submitted in the original inquiry is found to be materially inaccurate or incomplete.
 (B)No reliance on rescinded letterParagraph (3) shall not apply to the any actions taken after the date that a no-action letter is rescinded.
 (C)Retroactive modification or rescissionA no-action letter may be modified or rescinded retroactively only with respect to one or more parties to the original inquiry and only if the Director of FinCEN determines that—
 (i)a fact or statement in the original inquiry was materially inaccurate or incomplete; (ii)the requestor failed to notify in writing FinCEN of a material change to any fact or statement in the original request; or
 (iii)a party to the original inquiry acted in bad faith when relying upon the no-action letter. (D)Notice of modification and rescissionIn the case that the Director of FinCEN modifies or rescinds a no-action letter under this subsection, the Director of FinCEN shall—
 (i)provide notice of such modification or rescission; (ii)establish a reasonable time period, of not less than 90 days, in which impacted persons may update their anti-money laundering programs or processes to achieve compliance with the Bank Secrecy Act, the USA PATRIOT Act, or any other anti-money laundering and counter terrorist financing law or regulation.
 (6)DefinitionsFor purposes of this subsection: (A)Bank Secrecy ActThe term Bank Secrecy Act means—
 (i)section 21 of the Federal Deposit Insurance Act; (ii)chapter 2 of title I of Public Law 91–508; and
 (iii)subchapter II of chapter 53 of this title. (B)Federal functional regulatorThe term Federal functional regulator has the meaning given that term under section 5312 of title 31, United States Code.
 (C)Small business concernThe term small business concern has the meaning given under section 3 of the Small Business Act.. 